Mr. Justice McCokas
delivered tbe opinion of the Court:
John H. Adriaans has appealed from an order of the supreme court of the District of Columbia disbarring him from further membership of the bar, and directing his name to be stricken from the roll of attorneys. This order was passed on February 14, 1906, and it was passed because the court believed Adriaans had committed a certain offense on March 30, 1894. We appreciate this solicitude of the court concerning the reputation of members of the bar, and should not hinder them in purging the roll of attorneys. The disbarment of Adriaans for misconduct which happened about twelve years before is most unusual. The majority of the justices of the supreme court who concurred in the order of disbarment appear to appreciate this, for they say that under ordinary circumstances the lapse of time would cause the court to seriously consider the long delay in filing the charges. The record discloses no extraordinary circumstance which persuaded the court to ignore this long delay. The court do say that, if Adriaans was guilty of the specific offense charged to have been committed twelve years before, he has not offered proof of any amendment of his conduct since. We are more impressed by the absence from the record of charges of misconduct since. Here this charge stands alone. The chief justice, however, speaking for the court, concludes : “After the length of time that has elapsed, which, as I have said, would make the court hesitate to take action, we find the same position reiterated in the testimony in this cause. There is no suggestion in the proof that whatever he had lost in professional standing by reason of that decree he had regained by his subsequent conduct. Therefore we do not feel that this court, important as the ease may be to the respondent, should consider the length of time which has elapsed without any proceeding being taken for his disbarment.” He also *520mentions two other charges npon which the eohrt did not pass.
The majority of the supreme court has based its action upon a single transaction which occurred long ago, and we are limited to that. We omit many questions urged by the respondent’s counsel, because we deem discussion of them unnecessary. We do not doubt the respondent’s right of appeal in this case.
We appreciate the proper anxiety of the supreme court to maintain the respectability of its bar, and, as Chief Justice Marshall has said, power and discretion to achieve this end ought to reside in the court, and no other tribunal can decide in a case of disbarment so properly as the court itself; and this revising tribunal appreciates the delicacy of reviewing the court below- in this proceeding.
The charge of misconduct by Adriaans on account of which the supreme court disbarred him is thus specifically stated by the committee:
“That on, to wit, the 30th day of March, a. d. 1894, by misrepresentations to and fraud practised upon one Wesley Try, an illiterate negro, between whom and himself he had established the relation of client and attorney, said Adriaans procured the execution by said Try of a conveyance in fee to himself of certain real estate, the property and possession of said Try, upon the false and fraudulent representation of said Adriaans, at the time made to said Try, that the said conveyance was merely a power of attorney authorizing the said Ad-riaans to sell real estate therein described for the benefit and advantage of said Try.
“That on the 9th day of April, a. d. 1894, a proceeding was instituted in this court, at its special term in equity, by the said Wesley Try and others against the said Adriaans, being equity cause No. 15,468 of the dockets of this court, in substance charging the said Adriaans with the fraudulent act above stated. That on final hearing upon the pleadings and evidence the charge of the complainant, Wesley Try, against the said Adriaans, was, by the court, sustained and a reconveyance to said Try by said Adriaans was decreed by the court, the said *521Adriaans being adjudged to pay the costs of suit. And the said decree remains unreversed and unappealed from.”
The record shows that the only evidence offered in support of this charge of misconduct was the original bill in equity filed in the supreme court of the District of Columbia in equity cause No. 15,468, filed April 9, 1894, wherein Wesley Dry and Elizabeth, his wife, are complainants, and John H. Adriaans defendant, and the answer of Adriaans to the bill, filed May 12, 1894, and the decree passed in said cause October 29, 1894. It appears from the record that Fry and wife are dead, and that Mr. Mills Dean,counsel for Adriaans in that proceeding, is dead the eminent justice who heard the cause and passed the decree has retired and is still living; the new Code and the rules of court whereunder this proceeding for disbarment was conducted were enacted long after the time of the offense alleged against this respondent; and if, as has been argued, the acts alleged to have been committed by the respondent amounted to a crime,, the prosecution for such crime would long since have been barred by the statute of limitations. During the years which have elapsed, the membership of the .supreme court of this District has been completely changed. The court as then constituted took no action. Neither the eminent justice who passed the decree nor the court in general term took notice of this alleged misconduct. The supreme court of this District as then constituted was quite solicitous to maintain the reputation of its bar.
The associate justice, who dissented from the order of disbarment we here consider, strongly argued that the bill, answer, and decree failed to support the specification of misconduct by Adriaans, and the majority of the court only claim for this badly framed bill that it in substance charges fraud. The court’s reference in its opinion to the testimony in that equity cause relates to things outside the record before us, and so also is the comment upon inconsistency in Adriaan’s .statement upon testifying in his own behalf at this hearing when compared with his testimony in said equity cause. His present testimony is not in conflict with his answer filed in the equity cause.
*522We have examined with care the bill, answer, and decree. The bill does not properly set out a charge that Adriaans by fraud and misrepresentation procured the deed which the decree annuls. The bill only states a conclusion of law. It alleges that Adriaans obtained the deed by fraud, but fails to state the acts which constituted fraud. \The disbarment of an attorney is a serious punishment. The right to exercise his profession should not he lightly taken from an attorney. When the court determines to disbar an unworthy member of an honorable profession it ought to require the clearest legal proof. J The whole proof in the case before us, apart from Adriaan’s own statement, is to be found in this bill, answer, and decree in equity. The decree orders Adriaans to reconvey the property conveyed by Fry to Adriaans by the deed referred to in the bill of complaint, and orders Adriaans to pay the costs of the suit. This decree suggests things unfavorable to Adriaans; it states nothing; it does not exclude mistake or other grounds which might exonerate Adriaans. The answer denies fraud or deceit, and asserts that, upon the suggestion of want of proper understanding by the complainants, the defendant offered to re-convey the land to them if they would pay him the costs incurred. The answer does not deny the right of complainants to a decree of reconveyance because of misunderstanding or mistake, but it does deny any fraud on defendant’s part. Therefore, if the order of disbarment is to be affirmed, it must be affirmed upon the allegations of this bill in equity, which are held to be established by the decree.
We agree with the associate justice who dissented, that this bill omits to allege that Adriaans was then an attorney at law, or that the relation of attorney and client existed between him and the complainant, or to state that Adriaans made any representation of fact, and that it was false, and that he knew it was false, or that such representation influenced the complainant to sign the deed which he asks to be set aside, and which the answer consents may be set aside upon the ground of mistake. The allegations in the bill are that the complainant requested Adriaans to sell certain lots for him, which Adriaans agreed to *523•do, and thereupon requested the complainant to sign a paper authorizing such sale, and that the paper was never read over to the complainant and his wife, who were unable t<¡ read or write, and that they supposed the paper was a power of attorney. Allegations, however, of any representations false and fraudulent, or representations of any sort, by Adriaans, are lacking. It is alleged that, when the complainant discovered that he had made a conveyance of the lots to Adriaans, the complainant with his attorney called upon Adriaans, and that Adriaans, when accused by said attorney of fraud and deceit, assaulted the attorney and ordered him and the complainant out of his office. It is further alleged that the complainant supposed this deed was merely a power of attorney for the sale of a lot, and the same was so represented to them by Adriaans, but here the representations made by Adriaans are again omitted. The last allegation is “that the execution of said deed was procured by fraud and misrepresentation on the part of said defendant.” Here, again, the acts and declarations which amounted to fraud are omitted. The deed mentioned is not properly made part of the bill; it is in the record, however.' The presumption from the notary’s certificate is that both complainants knew, the wife more fully, that the paper was a deed, and not a power of attorney. Ford v. Ford, 27 App. D. C. 410. After twelve years we must be careful not to assume what the evidence failed to prove.
In the hearing before the supreme court of this District Adriaans testified that, to enable him to sell the lots and settle indebtedness thereon, the parties to the deed intended that it should be an absolute deed as to third parties, but, inter partes, Adriaans was to be accountable to the complainant for the proceeds of sale, and to turn over to him any surplus after payment of debts. We omit to consider several answers of Adriaans to questions put by counsel, claiming to show inconsistency between his testimony in the equity case and his testimony before the court upon this proceeding, because the former testimony is not before us to enable us to compare such statements. Nothing in the record indicates that these items are material.
*524The justices of tbe court, anxious to remove from tbe bar a member they deemed, unworthy, and solicitous to deal with bis. case justly, have, in our opinion, attributed undue weight to-this bill, answer, and decree in equity. We are constrained to say that the proof is legally insufficient. The false and fraudulent representations which are considered by the court serious-enough to disbar this respondent, we do not find in the bill; and the decree thereon, adverse to the respondent, makes no-such suggestion, while the admissions of the answer admit a probability of mistake and misunderstanding as the basis of the decree. The charge of misconduct upon the specification of misconduct whereon the court passed the order appealed from is not supported by the proof. We naturally hesitate to review the finding of the court below, but we are convinced that the evidence here is not legally sufficient to justify the disbarment of this respondent. Though we are disinclined to interfere with the order of the supreme court of this District in a case of this-character, we are unable to resist the conclusion that these equity proceedings, after twelve years’ delay to make this charge, as a ground for disbarment of this attorney, are not such clear and definite proof of the misconduct alleged as to justify us in affirming this order. It may well be that the court was thereby impressed that the respondent lacks the moral qualities which fit him to remain on the roll of attorneys. The transaction is-suspicious, so suspicious that, if subsequent offenses had been proven, the proceedings in this equity case would be entitled to-more consideration.
The power to disbar ought always to be exercised with great caution and only in clear cases. No criminal proceedings on this account were commenced against this respondent, and after' this long delay we cannot agree with the court that the matters disclosed by this record suffice to sustain this order. This-is not a criminal proceeding, but such a charge should be supported by a preponderance of satisfactory evidence. The case should be clear and free from doubt. The career of an unworthy member of the bar is apt to reveal misconduct more recent *525than in this case, where the proof is legally insufficient to disbar this respondent on account of an offense alleged to have been ■committed about twelve years ago.
The order must be reversad, and it is so ordered.